UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – QSB [mark one] x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-30237 Ethos Environmental, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0467241 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 6800 Gateway Park San Diego, CA 92154 (Address of principal executive offices including zip code) (619) 575-6800 (Registrant’s telephone number, including area code) Paracorp Incorporated 318 N. Carson Street, Suite 208, Carson City, NV 89701 (Name and address of agent for service) 888-972-7273 (Telephone Number, including area code, of agent for service) with a copy to: SteadyLaw Group, LLP 501 W. Broadway, Suite 800 San Diego, CA 92101 Telephone (619) 399-3090 Telecopier (619) 330-1888 Table of Contents 1 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares outstanding of the issuer’s common stock as of the latest practicable date: 26,871,687shares of common stock, $.0001 par value per share, as of December 7, 2007. Transitional Small Business Disclosure Format (check one): Yes oNo x Table of Contents 2 Quarterly Report on FORM 10-QSB For The Period Ended September 30, 2007 Table of Contents Ethos Environmental, Inc. PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis or Plan of Operation 14 Item 3. Controls and Procedures 40 PART II. OTHER INFORMATION Item 1. Legal Proceedings 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Submission of Matters to a Vote of Security Holders 41 Item 5. Other Information 41 Item 6. Exhibits 41 Table of Contents 3 PART I. Item 1. FINANCIAL STATEMENTS ETHOS ENVIRONMENTAL, INC. CONDENSED BALANCE SHEET (Unaudited) ASSETS September 30, 2007 CURRENT ASSETS: Cash $ 359,306 Restricted Cash 300,000 Accounts Receivable (Net of allowance for doubtful accounts) 6,001,953 Inventory 145,998 Assets held for Sale 5,667,451 Other Current Assets 56,500 Total Current Assets $ 12,531,208 Property and Equipment (Net) 216,137 Other Assets 399,419 Total Assets $ 13,146,764 LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: CURRENT LIABILITIES: Accounts Payable $ 831,249 Accrued Expenses 124,956 Current Portion of Long Term Debt 623,153 Advances fromRelated Party 115,124 Total Current Liabilities 1,694,482 Long-Term Debt, Net of Current Portion 4,750,000 Total Liabilities 6,444,482 Commitments SHAREHOLDERS’ EQUITY: Common Stock, $.0001 par value; 100,000,000 shares authorized; 26,309,187 issued and outstanding 2,631 Additional Paid-in Capital 25,632,095 Accumulated Deficit (18,932,444) Total Shareholders’ Equity 6,702,282 Total Liabilities and Shareholders’ Equity $ 13,146,764 See notes to condensed financial statements. Table of Contents 4 ETHOS ENVIRONMENTAL, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended September 30, 2007 and 2006 2007 2006 Revenue 2,299,183 1,546,078 Cost of Sales 562,931 810,004 Gross Profit 1,736,252 736,074 Operating Expenses: Depreciation(other than in cost of sales) 7,924 0 Selling Expenses 163,100 123,255 General & Administrative (See Note 1) 2,342,152 294,589 Total Operating Expenses 2,513,176 417,844 Operating Income (Loss) (776,924) 318,230 Other Income 0 586 Interest Expense (120,959) (170,902) Net Income (Loss) (897,883) 147,914 Net Income (Loss) per Common Share (basic & fully diluted) $ (0.03) $ 0.01 Weighted average shares used in per share calculation (basic & fully diluted) 25,684,187 18,053,000 See notes to condensed financial statements. Table of Contents 5 ETHOS ENVIRONMENTAL, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Nine Months Ended September 30, 2007 and 2006 2007 2006 Revenue 7,596,279 4,244,020 Cost of Sales 2,272,873 1,721,110 Gross Profit 5,323,406 2,522,910 Operating Expenses: Depreciation(other than in cost of sales) 18,197 0 Selling Expenses 433,194 593,431 General & Administrative Debt Extinguishment See Note 2 6,971,497 6,646,171 647,285 0 Total Operating Expenses 14,069,059 1,240,716 Operating Income (8,745,653) 1,282,194 Other Income/Expense Gain on sale of assets 179,003 0 Other Income 35 9,675 Interest Expense (499,252) (393,932) Net Income (Loss) (9,065,867) 897,937 Net Income (Loss) per Common Share (basic & fully diluted) $ (0.37) $ 0.05 Weighted average shares used in per share calculation (basic & fully diluted) 24,496,388 18,053,000 See notes to condensed financial statements. Table of Contents 6 ETHOS ENVIRONMENTAL, INC. CONDENSED STATEMENTS OF STOCKHOLDERS' EQUITY (Unaudited) For the Nine Months Ended September 30, 2007 Common Stock Number of Shares Amount Additional Paid-in Capital Accumulated Deficit Total Balance at December 31, 2006 23,107,687 $2,311 $11,560,535 ($9,866,577) $1,696,269 Common stock issued for services 468,000 47 2,171,413 2,171,460 Common stock issued for services 483,500 48 1,908,202 1,908,250 Cancellation of shares (250,000) (25) (203,976) (204,001) Debt Extinguishment (See Note 2) 6,646,171 6,646,171 Common stock issued for cashand building impairment 2,500,000 250 3,549,750 3,550,000 Net (Loss) (9,065,867) (9,065,867) Balance September 30, 2007 26,309,187 $2,631 $25,632,095 $(18,932,444) $6,702,282 See notes to condensed financial statements. Table of Contents 7 ETHOS ENVIRONMENTAL. INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2007 and 2006 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $(9,065,867) $897,937 Adjustments to reconcile Net Income (Loss) to Net Cash provided by (used by) operating activities: Gain on sale of assets Depreciation (179,003) 193,749 0 0 Common stock issued for services Loss on debt extinguishment (See Note 2) 3,875,710 6,646,171 0 0 Building impairment 1,550,000 0 Changes in operating assets and liabilities: Assets(Increase)/Decrease: Accounts Receivable (5,674,629) (318,817) Inventory Other current assets Other assets 264,917 0 (25,435) 457,571 0 200,000 Liabilities Increase/(Decrease): Accounts Payable 327,350 149,205 Accrued expenses 23,468 (43,999) Net cash (used by) provided by Operating Activities (2,063,569) 1,341,897 CASH FLOWS FROM INVESTING ACTIVITIES Payments on notes receivable (36,600) (50,875) Purchase of property & equipment (244,834) (1,451,196) Proceeds from sale/leaseback 368,984 0 Net cash provided by (used by) Investing Activities 87,550 (1,502,071) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt 705,334 0 Payments on long-term debt (500,000) 0 Proceeds from related party advances 103,444 (13,000) Payments on related party advances (38,320) Proceeds from issuing commonstock 2,000,000 0 Net cash provided by (used by) Financing Activities 2,270,458 (13,000) Net cash increase (decrease) for period 294,439 (173,174) Cash at beginning of period 64,867 198,498 Cash at end of period $359,306 $25,324 SUPPLEMENTAL NON-CASH INVESTING AND FINANCING ACTIVITIES: Fixed assets purchased 6,201,196 Less amount financed (4,750,000) Fixed assets paid in cash 1,451,196 Interest paid 499,252 393,554 Taxes paid 800 3,338 See notes to condensed financial statements. Table of Contents 8 ETHOS ENVIRONMENTAL, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS Note 1. Organization and Significant Accounting Policies Organization Ethos Environmental, Inc. ("the Company") manufactures and distributes fuel reformulating products that increase fuel mileage, reduce emissions, and maintain lower fuel costs. The Company is based in Southern California and sells its product, primarily in the United States, Latin America, Europe, Africa, Australia and Asia. Acquisition On April 20, 2006, Victor Industries, Inc., (Victor) with the approval of its Board of Directors, executed an Agreement and Plan of Merger with San Diego, CA based Ethos Environmental, Inc., a Nevada corporation. At a meeting of shareholders of the Company held on October 30, 2006, a majority of shareholders voted in favor of the merger. On November 2, 2006, the merger was consummated. As part of the merger, Victor re-domiciled to Nevada, and changed its name to Ethos Environmental, Inc. In addition thereto, and as part of the merger, the Company set a record date of November 16, 2006 for a reverse stock split of 1 for 1,200. All of the per share data in these condensed financial statements are presented on a post-split basis. The merger provided for a business combination transaction by means of a merger of Ethos with and into Victor, with the Company as the corporation surviving the merger. Accordingly, the comparative information presented is that of Ethos Environmental, Inc. Going Concern The Company has incurred significant losses from operations in the last two years, and as of September 30, 2007 the Company has an accumulated deficit of $18,932,444.The cumulative net losses incurred for the year ended December 31, 2006 and for thenine months ended September 30, 2007 of $9,065,867 are mainly due to non-cash transactions for issuance of stock for services and loss on impairment of building (see Stock Based Compensation, following). Management of the Company has undertaken steps as part of a plan with the goal of sustaining the Company operations for the next twelve months and beyond. These steps include: (a) attempting to raise additional capital and/or other forms of financing; (b) controlling overhead and operating expenses; and (c) continuing to increase the sales of its fuel reformulating product. There can be no assurance that any of these efforts will be successful. Basis of Presentation The accompanying condensed financial statements have been prepared by the Company pursuant to the rules and regulations of the U.S. Securities and Exchange Commission ("SEC"). Certain information and footnote disclosure normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such SEC rules and regulations. The interim period condensed financial statements should be read together with the auditedfinancial statements and accompanying notes for the years ended December31, 2006 and 2005, included in the Company's annual reports on Form 10-KSB. In the opinion of management, the unaudited condensed financial statements contained herein contain all adjustments necessary (consisting of a normal recurring nature) to present a fair statement of the results of the interim periods presented. Table of Contents 9 The results of operations for the three and nine months ended September 30, 2007, are not necessarily indicative of the results to be expected for the entire year ending December31, 2007. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Actual results could differ from the estimated amounts. Major Customers Three customers accounted for 88% of revenue for the three months and nine months ended September 30, 2007.The same three customers accounted for 90% of receivables as of September 30, 2007.Two customers accounted for 88% of revenue for the three and nine months ended September 30, 2006. Stock Based Compensation The Company accounts for stock-based awards in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 123(R) “Share-Based Payment”, which requires measurement of compensation cost for all stock-based awards at fair value on the date of grant and recognition of compensation over the service period for awards expected to vest. The fair value of stock options is determined using the Black-Scholes valuation model, which is consistent with the Company’s valuation techniques previously utilized for options in footnote disclosures required under SFAS No. 123, “Accounting for Stock-Based Compensation”, as amended by SFAS No. 148, “Accounting for Stock-Based Compensation Transition and Disclosure”. During the three months ended March 31, 2007, the company issued 468,000 shares of common stock.Of this total, 368,000 shares of common stock were issued for services, and 100,000 shares were issued in compliance with the Employment Agreement of Thomas W. Maher, Chief Financial Officer.The Employment Agreement was filed along with Form 8-K submitted to the SEC on December 8, 2006.These shares of stock were valued at the fair value at date of issuance for $4.54 and $5.00, respectively, and are included in general and administrative expenses. During the three months ended June 30, 2007, the company issued 483,500 shares of common stock and retired 250,000 shares of common stock.The shares issued were for services and were valued at the fair value at date of issuance for approximately $3.95, and included in general and administrative expenses. There was no cash involved in these transactions. During the three months ended September 30, 2007, the company issued 2,500,000 shares of common stock for cash in the amount of $2,000,000, and for impairment of the building asset in the amount of $1,550,000.As part of this transaction, the building was sold to a third party for $7,875,000 of which $2,000,000 was allocated to the shares mentioned above.The remaining $5,875,000 was allocated to the building sale, which was settled on October 25, 2007(See Assets held for sale). Income Taxes The Company accounts for its income taxes under the provisions of Statements of Financial Accounting Standards No. 109 (SFAS No. 109). Income taxes are provided for the tax effects of transactions reported in the financial statements and consist of taxes currently due plus deferred taxes related primarily to differences between the bases of certain assets and liabilities for financial and tax reporting. Deferred taxes represent the future tax return consequences of those differences, which will either be taxable or deductible when the assets and liabilities are recovered or settled. No provision for deferred taxes is reflected in the financial statements as the valuation allowance offsets any deferred tax benefit. Table of Contents 10 The Company is liable for taxes in the United States. As of September 30, 2007, the Company does not expect to have any income for tax purposes and therefore, no tax liability or expense has been recorded in these condensed financial statements, except for the minimum tax in California amounting to $800. The Company estimates that it has tax losses of approximately $18,925,000which may be available to reduce future taxable income. Any tax loss carry forwards available expire between the years 2020 and 2026. The deferred tax asset associated with the estimated tax loss carry forward is approximately $7,500,000. The Company has provided for a valuation allowance as an offset against the deferred tax asset as it is unknown at this time if the asset will be utilized. Deferred tax assets must be reduced by a valuation allowance if, based upon the weight of available evidence, it is more likely than not that some portion or all of the benefit will not be realized.The Company has taken a conservative approach in that it is unknown at this time if the tax benefit from these net operating losses will ever be realized.Therefore, the entire amount of the deferred tax benefit has been reduced by a valuation allowance equal to the tax benefit. Assets held for sale Management considers an asset held for sale when the following criteria per SFAS No. 144 “Accounting for the Impairment or Disposal of Long-Lived Assets” (“SFAS 144”) are met: a. Management commits to a plan to sell the asset; b. The asset is available for immediate sale in its present condition; c. An active marketing plan to sell the asset has been initiated at a reasonable price; d. The sale of the asset is probable within one year; and, e. It is unlikely that significant changes to the plan to sell the asset will be made. Upon designation of a property as an asset held for sale, and in accordance with the provisions of SFAS 144, the Company records the carrying value or its estimated fair value, less estimated selling costs, and the Company ceases depreciating the assets. (See Note 4). Earnings (Loss) Per Share Basic earnings (loss) per share is computed by dividing the net income (loss) available to common shareholders by the weighted average number of common shares outstanding in the period.Diluted earnings per share takes into consideration common shares outstanding (computed under basic earnings per share) and potentially dilutive common shares. There were 1,900,000 warrants outstanding at September 30, 2007 which is not included in the earnings per share calculation since their effect would be antidilutive due to the Company’s net loss.There were no dilutive instruments outstanding in 2006. Note 2. Debt Extinguishment On May 23, 2007 the Company amended the loan agreement for the financing of its building by extending the maturity date to March 31, 2009, from the original maturity date of January 26, 2007, and rescinding the convertible feature.Due to the substantial modification of the agreement, the original loan is considered extinguished and a new note was issued.In addition to the new note, the Company issued the lender as consideration for the modified loan terms a warrant for purchase of 1,900,000 shares of its common stock with an exercise price of $2.50 per share.This warrant expires on March 31, 2010. The fair value of the warrant was determined using the Black-Scholes valuation model.The assumptions included an estimated term of three years, volatility of 383%, discount rate of 8.25% and a dividend rate of 0%.The resulting fair value of the warrant totaled $6,646,171, which has been included in the loss on debt extinguishment in the Company’s condensed statement of operations for the nine months ended September 30, 2007. Table of Contents 11 Note 3. Inventory Inventory consists primarily of the Company’s fuel reformulating product and is stated at the lower of cost or market.The Company accounts for its inventory on a first-in-first-out basis (FIFO). At September 30, 2007, inventory is made up of raw materials and finished goods as shown below: Raw Materials$ 23,186 Finished Goods 122,812 Total Inventory $145,998 Note 4.Assets held for sale Subsequent to September 30, 2007, the Company sold the building which serves as its main facility.The property went into escrow on August 7, 2007 and the transaction was completed on October 25, 2007.Included with the sale of the building was an issuance for cash of 2,500,000 shares of common stock which was realized during the three months ended September 30, 2007. The assets held for sale at September 30, 2007 are separately disclosed in the accompanying condensed balance sheet.The Company realized a loss impairment on the building in the amount of $1,550,000, which is the difference between the stock issuance price and the cash received on August 7 (See Note 10- Subsequent Events).The amount the Company will ultimately realize on these assets could differ from the amount recorded in the condensed financial statements. Note 5.Sale and Leaseback On February 7, 2007, the Company entered into an equipment lease agreement with Mazuma Capital Corp. wherein the Company agreed to a 24-month sale and leaseback arrangement for up to $800,000 of its manufacturing equipment. The lease calls for a monthly payment based on a factor of .04125 times the average outstanding loan balance during the month. Through August 20, 2007, the company had placed property valued at $737,968 under this lease arrangement with Mazuma Capital Corp. The contract for this sale and leaseback of equipment was accounted for as an operating lease per SFAS 13 and 28.There is no bargain purchase option at the end of the lease, and neither the 75% nor the 90% test has been met.The title may pass back to the Company at the end of the lease; however, the lease may also be continued at the end of the 24 month period or the equipment retained by the lessor. The Company feels the appropriate stance is to show this as an operating lease in 2007; thereby recording the reduction of equipment, the corresponding gain, and treating the payments as lease expense. Note 6.Related Party Transactions There were advances from the CEO to the Company during the nine month period ended September 30, 2007.At September 30, 2007 and 2006, the advances owed to the CEO totaled $115,124 and -0-, respectively. Note 7.Off Balance Sheet Arrangements The Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our investors. Note 8. Litigation During the nine months ended September 30, 2007, ACCUTEK, Inc. filed a lawsuit against the Company seeking $60,000 in damages.The Company has filed its answer, including various counter claims against ACCUTEK, Inc., including breach of contractual obligations.There are two other smaller claims against the Company seeking damages in aggregate of approximately $24,000.Management has accrued what they believe to be the appropriate amount representing any potential loss. Table of Contents 12 Note 9. Recent Accounting Pronouncements On January 1, 2007, the Company adopted the provisions of Financial Accounting Standards Board Interpretation Number 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement 109”.FIN 48 supplements FASB 109, “Accounting for Income Taxes”, by defining the confidence level that a tax position must meet in order to be recognized in the financial statements. FIN 48 prescribes a comprehensive model for how a Company should recognize, measure, present and disclose in its financial statements uncertain tax positions that the enterprise has taken or expects to take on the tax return.FIN 48 requires that the tax effects of a position be recognized only if it is “more likely than not” to be sustained based solely on its technical merits.Management must be able to conclude that the tax law, regulations, case law and other objective information regarding the technical merits sufficiently support the position’s sustainability with a likelihood of more than 50 percent.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.FIN 48 is effective for fiscal years beginning after December 15, 2006.The Company’s evaluation is in process for the tax years ended December, 2004, 2005, 2006, the tax periods which remain subject to examination by major tax jurisdictions. Note 10. Subsequent Events On or about August 7, 2007, the Company entered into an agreement to sell the land and building located at 6800 Gateway Park Drive located in San Diego, CA, as well as 2,500,000 shares of its common stock in exchange for $7,875,000.The Company received $2,000,000 for the 2,500,000 shares of stock during this current period.The remaining $5,875,000 is allocated for the sale of the building.The Company completed the sale of the building on October 25, 2007.At September 30, 2007, the Company is showing a loss on building impairment of $1,550,000 which is the difference between the par value of the stock and the fair market value at date of issuance. The Company’s Form 8-K filed on or about August 10, 2007 is incorporated by reference herein and provides additional details regarding this transaction.With the completion of the sale the Company paid off the accompanying Mortgage and the Current Portion of Long Term Debt. Subsequent to September 30, 2007, the Company has issued 562,500 shares of its common stock for consulting, legal, and business services. Table of Contents 13 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION This discussion and analysis should be read in conjunction with the accompanying Financial Statements and related notes. Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of any contingent liabilities at the financial statement date and reported amounts of revenue and expenses during the reporting period. On an on-going basis we review our estimates and assumptions. Our estimates are based on our historical experience and other assumptions that we believe to be reasonable under the circumstances. Actual results are likely to differ from those estimates under different assumptions or conditions, but we do not believe such differences will materially affect our financial position or results of operations. Our critical accounting policies, the policies we believe are most important to the presentation of our financial statements and require the most difficult, subjective and complex judgments, are outlined below in ‘‘Critical Accounting Policies,’’ and have not changed significantly. In addition, certain statements made in this report may constitute “forward-looking statements”. These forward-looking statements involve known or unknown risks, uncertainties and other factors that may cause the actual results, performance, or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Specifically, 1)our ability to obtain necessary regulatory approvals for our products; and 2)our ability to increase revenues and operating income, is dependent upon our ability to develop and sell our products, general economic conditions, and other factors. You can identify forward-looking statements by terminology such as "may," "will," "should," "expects," "intends," "plans," "anticipates," "believes," "estimates," "predicts," "potential," "continues" or the negative of these terms or other comparable terminology. Although we believe that the expectations reflected-in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. The Company and Our Business Ethos Environmental, Inc. (“Ethos” or the “Company”) manufactures and distributes fuel reformulating products designed to enable fuels to burn cleaner. The products developed by the Company are proprietary and, as such, protected by the Uniform Trade Secrets Act.Our products, distributed using our registered trademark, Ethos FR®, are comprised of a unique line of fuel reformulators that consist of a blend of high quality, non-toxic, non-petroleum based esters. Ethos products are non-toxic, non-hazardous and work with any fuel and in both internal and external combustion engines, which includes cars, trucks, buses, RV’s, ships, trains and generators. Ethos products reduce fuel costs by producing a net gain in mileage above cost. Our products contain two families of esters, a group of cleaning esters and a group of lubricating esters, both of which are combined with a mineral oil base. Our products serve to clean and lubricate the internal parts of an engine without the use of petroleum-derived products commonly found in fuel additives. The main objective is to make fuels self-cleaning and self-lubricating without increasing toxic emissions.Importantly, since moving parts function more smoothly with reduced heat and friction, less engine maintenance is required and horsepower returns closer to the manufacturer specifications. Ethos products remove carbon deposits, one of the culprits that cause fuel to combust incompletely, resulting in wasted fuel that creates toxic emissions. The combination of cleaning and lubricating esters in Ethos products serve to stabilize fuel without changing its formula or specifications. Overall, our products make engines combust fuel more completely. When an engine uses each measure of fuel to the maximum degree possible, it has two very important benefits. First, it reduces fuel consumption and reduces non-combusted residues that an engine expels in the form of exhaust emissions, such as hydrocarbons, nitrogen oxides, carbon monoxide, particulate matter and other harmful products of combustion. Next, unused fuel is saved in the fuel tank, waiting to be used efficiently by the engine, instead of exhausted in the form of toxic emissions. Ethos products reduce emissions without adding any of its own components to the exhaust.EPA Laboratory tests confirm that Ethos FR® is 99.99976% clean upon ignition and ashless upon combustion. Table of Contents 14 Ethos seeks both a cleaner environment and economic success. As the name Ethos suggests, we are committed to the highest ethical standards - in the product that we sell, in the relationship with our clients, and in the conduct of our business. The Company’s approach is to sales is “one gallon at a time,” earning the trust and loyalty of each customer by providing products that perform as promised and make a positive difference in the world. Overview The mission of Ethos Environmental is to be recognized as the industry standard for high quality, non-toxic cleaning and lubricating products that increase fuel mileage and reduce emissions. Ethos’ customers exist everywhere that budgets are affected by the rising cost of fuel and where solutions are sought for the pervasive ills of air pollution. Our customers are motivated both by cost savings and environmental concerns, and it is our mission to provide products to meet their needs, risk free, and at an economic gain to every client. The management of Ethos Environmental firmly believes that the market for our product is aggressively expanding.Worldwide fuel consumption is approximately 85 million barrels per day and projected by the Energy Information Administration to continue to grow to 97 million barrels per day by 2015, and 118 million barrels per day by 2030.Much of the dramatic growth over the past decade has been fueled by the dramatic expansion of India, China and Brazil.As additional undeveloped countries begin to expand, so too will fuel consumption and the Company’s market base.In addition, consumers are becoming more sensitive to increased fuel economy as oil prices have increased eight times since the late 1990s. It is our goal to continue to aggressively build on our success in the domestic and international markets, offering the benefits of our products to companies and countries around the world.During 2006, our revenue base increased by 168% over 2005.Since 2004, the company has increased its revenue base by 450%, and by 573% since 2003.In the second quarter of 2007, sales increased by 88% over the same quarter from one year prior. The company’s management is directed to continued growth with its attention focused on comparative savings in marketing and production costs.Our attention going forward is to increase market awareness of our name and the benefits provided by our product line. During 2007, the company will be directing concerted focus to full compliance with Sarbanes-Oxley requirements, as revised in Audit Standard No. 5 for small businesses, in implementing Section 404(a) of the Act. Business Summary The mission of Ethos Environmental is to be recognized as the industry standard for high quality, non-toxic cleaning and lubricating products that increase fuel mileage and reduce these ecologically damaging emissions from vehicles, and at a price everyone can afford.The goal of the company is to make the world a better place, “one gallon at a time”. According to the Environmental Protection Agency (EPA), “The burning of fuels releases carbon dioxide (CO2) into the atmosphere and contributes to climate change [Global Warming], but these emissions can be reduced by improving your car’s fuel efficiency.”Air pollution caused by cars, trucks and other vehicles burning petroleum-based fuels is one of the most harmful and ubiquitous environmental problems. Furthermore, local accumulation in heavy traffic is the greatest source of community ambient exposure, largely because carbon monoxide is formed by incomplete combustion of carbon containing fuels. Ethos Environmental manufactures and distributes a unique line of fuel reformulators that contain a blend of low and high molecular weight esters.The product adds cleaning and lubrication qualities to any type of fuel or motor oil.The overall benefits are increased fuel mileage, reduced emissions and reduced maintenance costs as the product allows engines to perform cooler, smoother and with more vigor. Table of Contents 15 Esters In the simplest terms, esters can be defined as the reaction products of acids and alcohols. Thousands of different kinds of esters are commercially produced for a broad range of applications. Within the realm of synthetic lubrication, a relatively small substantial family of esters have been found to be very useful in severe environment applications. Esters lubricants have already captured certain niches in the industrial market such as reciprocating air compressors and high temperature industrial oven chain lubricants. When one focuses on high temperature extremes and their telltale signs such as smoking, wear, and deposits, the potential applications for the problem solving ester lubricants are virtually endless. In many ways esters are very similar to the more commonly known and used synthetic hydrocarbons or PAOs. Like PAOs, esters are synthesized form relatively pure and simple starting materials to produce predetermined molecular structures designed specifically for high performance lubrication. Both types of synthetic base stocks are primarily branched hydrocarbons which are thermally and oxidatively stable, have high viscosity indices, and lack the undesirable and unstable impurities found in conventional petroleum based oils. The primary structural difference between esters and PAOs is the presence of multiple ester linkages (COOR) in esters which impart polarity to the molecules. This polarity affects the way esters behave as lubricants in the following ways: Volatility: The polarity of the ester molecules causes them to be attracted to one another and this intermolecular attraction requires more energy (heat) for the esters to transfer from a liquid to a gaseous state. Therefore, at a given molecular weight or viscosity, the esters will exhibit a lower vapor pressure which translates into a higher flash point and a lower rate of evaporation for the lubricant. Generally speaking, the more ester linkages in a specific ester the higher its flash point and the lower its volatility. Lubricity: Polarity also causes the ester molecules to be attracted to positively charged metal surfaces. As a result, the molecules tend to line up on the metal surface creating a film which requires additional energy (load) to penetrate. The result is a stronger film which translates into higher lubricity and lower energy consumption on lubricant applications. Detergency/Dispersency: The polar nature of esters also makes them good solvents and dispersants. This allows the esters to solubilize or disperse oil degradation by-products which might otherwise be deposited as varnish or sludge, and translates into cleaner operation and improved additive solubility in the final lubricant. Biodegradability: While stable against oxidative and thermal breakdown, the ester linkage provides a vulnerable site for microbes to begin their work of biodegrading the ester molecule. This translates into very high biodegradability rates for ester lubricants and allows more environmentally friendly products to be formulated. Ethos Environmental manufactures and distributes Ethos FR, a unique combination of high-quality, non-toxic, specially designed esters that uses only the elements of carbon, hydrogen and oxygen. It significantly reduces emissions, fuel consumption, and engine maintenance costs. Ethos FR provides an immediate, cost-effective strategy for fighting air pollution caused by fossil fuels and the internal combustion engine. This combination of low molecular cleaning esters and the high molecular lubricating esters, reformulates any fuel whether it’s gasoline, diesel, methanol, ethanol, LNG, compressed natural gas or bio-diesel. When blended with fuels, Ethos FR reduces the emissions of hydrocarbons (HC), nitrogen oxides (NOx), carbon monoxide (CO), particulate matter (PM) and other harmful products of combustion. Yet, the emission of O2 is significantly increased. An EPA registered laboratory, confirms that Ethos FR is 99.99976% clean upon ignition and ashless upon combustion. Ethos FR is free of carcinogens. Ethos FR is a light colored, multi-functional fuel reformulator. It is designed for use in all fuels to increase power and mileage, dissolve gums and varnishes, lubricate upper cylinder components and keep the entire fuel system clean and highly lubricated. It is recommended for use at 1 part in 1280, which is equal to 1 fluid ounce of Ethos FR per 10 gallons of fuel. Table of Contents 16 Typical Specifications Tests Results Viscosity @ 37.8º C,CS 10.39 Viscosity @ 100º F, SSU 60.2 Specific Gravity @ 15.6/15.6ºC 0.93 API Gravity, Degrees 26.6 Flash Point, COC, ºC (ºF) 149ºC (300ºF) Color and Appearance Light, bright and clear Sediment None Ethos Environmental offers a cost-effective solution to relieve skyrocketing fuel prices and help lessen environmental regulatory pressures. Ethos products address one problem that has two side effects, wasted fuel and air pollution. Fuel burns inefficiently in an internal combustion engine and that inefficiency leads to wasted fuel transformed into toxic emissions. Ethos products make fuel burn more efficiently so it significantly improves both of the aforementioned adverse effects. Most important, the use of Ethos results in fuel cost savings to the customer. Fuel and Maintenance Costs Savings: • Increases Miles-Per-Gallon between 7% and 19% Fleet-Wide • Enhances Engine Performance by Reducing Heat Produced by Friction Fines and Downtime are Reduced Due To Air Pollution: •
